Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 01, 2022 has been entered.  The amendments have addressed the Drawing objection & 35 USC 112 rejections set forth in the previous office action.  Claims 22-24 have been cancelled.  Claims 1-21 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al (US 2005/0123450 A1) (Gilbert hereinafter) in further view of Sharpe et al (US 2014/0170697 A1) (Sharpe hereinafter) & Chou (US 7,258,774 B2) (Chou hereinafter).
Regarding Claim 1, Gilbert teaches:  A system (100), comprising: 
a microfluidic channel (19a) in fluid communication with a sorting chamber (Paragraph 37; This describes how the secondary focusing region (19) passes the sheath flow to a particle sorting system which would have some type of “sorting chamber”), a sheath fluid channel (12 & 13), and a sample fluid channel (16); 
a sheath pump in fluid communication with the sheath fluid channel (Paragraph 33 - Lines 8-10), the sheath pump configured to pump a fluid through the sheath fluid channel to the sorting chamber at a sheath fluid flow rate (Figure 2A; Please note that sheath pump described in Paragraph 33 would achieve some “sheath fluid flow rate”).
Gilbert fails to teach:  a sample fluid pump in fluid communication with the sample fluid channel, the sample fluid pump configured to pump fluid through the sample fluid channel to the sorting chamber at a sample fluid flow rate;
the sheath pump is a sheath peristaltic pump; and
 	a sheath fluid damper including a gas in fluid communication with the sheath fluid channel, the sheath fluid damper configured to reduce variations in the sheath fluid flow rate by compression and expansion of the gas in response to fluid flow in the sheath fluid channel.
However, Sharpe does disclose a system (Figure 1) for pumping a sample fluid (102) & sheath fluid (104) into a sorting chamber (112), where the system further comprises:
a sample fluid pump (110; Paragraph 40 describes how the flow control mechanisms (110) may be peristaltic or displacement pumps) in fluid communication with the sample fluid channel (106; Figure 1), the sample fluid pump configured to pump fluid through the sample fluid channel (106) to the sorting chamber (112) at a sample fluid flow rate (Figure 1; Please note that because the claim merely recites “a sample fluid flow rate” without providing any 
a sheath peristaltic pump (110; Paragraph 40 describes how the flow control mechanisms (110) may be a peristaltic pump) in fluid communication with the sheath fluid channel (108; Figure 1). 
Modifying Gilbert with a sample fluid pump would help to ensure that the sample fluid is being properly supplied to the sorting chamber during operation.  Also, it is noted that a simple substitution of one known element (in this case, the generic sheath pump of Gilbert) for another (in this case, a peristaltic sheath pump, as taught by Sharpe) to obtain predictable results (in this case, a microfluidic pump assembly capable of pressurizing a sheath fluid) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify to microfluidic pump assembly of Gilbert to have a sample fluid pump AND to have the sheath & sample fluid pumps be peristaltic pumps, as taught by Sharpe.  Such a modification would ensure that the sample fluid is adequately supplied to the sorting chamber AND to have the fluid pumped using a well-known type of microfluidic pump.  
Chou does teach a fluid pumping system comprising 
a sorting chamber (3038; Column 31 - Lines 32-35); 
a fluid channel (3034; Column 31 - Line 32) in fluid communication with the sorting chamber (Figure 31B); 
a peristaltic pump (3010; Paragraph 31 - Lines 18-28); and 
a fluid damper (3014; Please note that the damper according to Chou’s present invention comprises a flow channel formed in an elastomer material, and an energy absorber adjacent to the flow channel, see Column 2 - Line 66 through Column 3 - Line 4.  So, the “energy absorber” is a structural part of the Chou’s damper.  Chou then specifies in Column 27 - Lines 66 through Column 28 - Line 6 that the “energy absorber” can take several forms, including but not limited to a flexible membrane, a pocket filled with a compressible fluid, and/or flexible walls of the flow channel itself.  So, the fluid damper can take several different forms/embodiments, where some of those different embodiments are shown in Figures 27-29B) including a gas in fluid communication with the fluid channel (Figure 27; Column 28 – Lines 27-37; As noted above, Chou describes in Column 27 – Line 66 through Column 28 – Line 6 how the fluid damper can be selected from a variety of embodiments/forms.  Figures 26-29 show different embodiments the fluid damper can take.  Figure 27 shows an embodiment where the fluid damper comprises a recess (2702a) that is filled with a gas (air) where the fluid (2706) in the flow channel (2702) pushes against the gas (see Column 28 – Lines 27-37).  So, the fluid damper embodiment shown in Figure 27 of Chou has “a gas in fluid communication with the fluid channel”)), the fluid damper (3014) configured to reduce variations in the fluid flow rate by compression and expansion of the gas in response to fluid flow in the fluid channel (Column 27 - Lines 23-25).
Please note that the proposed modification being made is to add Chou’s plurality of fluid dampers (specifically the fluid damper embodiment shown in Figure 27) into Gilberts sample fluid channel (16), sheath fluid channels (12 & 13) & the microfluidic channel (19a).  So, the fluid dampers added to the sheath fluid channel would be “a sheath fluid damper”.
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of 
Regarding Claim 2, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 1, wherein Gilbert discloses:  further including a disposable substrate (Please note that any material/component is able to be disposed of in some way, making Gilberts substrate “disposable”) defining at least a portion of the microfluidic channel (19A; see Figure 2A & Paragraph 37).  
While Gilbert does disclose that their microfluidic channel is connected to a sorting chamber (see Paragraph 37), Gilbert is silent regarding the disposable substrate also defining at least a portion of the sorting chamber.
HOWEVER, the courts have held that the use of one piece construction would be merely a matter of obvious engineering choice (see MPEP § 2144.04 Paragraph V.B) and so having the sheath flow structure (100) & sorting chamber defined on the same substrate would have been obvious to one or ordinary skill in the art at the effective filing date of the claimed invention.  This is supported by Chou which is also directed to a microfluidic device (see Abstract) with a microfluidic flow channel (3034 which directs fluid to a sorting chamber (3038; Column 31 - Lines 32-35) where with fluid channel & sorting chamber are defined on the same substrate (see Figures 30A & 308; Column 16 - Lines 53-57 & Column 17 - Lines 40-44).
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Gilbert (as modified in view of Claim 1) to have the sorting chamber defined on the same substrate that defines the microfluidic 
Regarding Claim 3, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 2, wherein Gilbert as modified by Chou (in view of Claim 2) further teaches:  wherein at least a portion of the sheath fluid damper is formed on the disposable substrate (Gilbert teaches how the sheath fluid channel (12 & 13) is disposed on the outer surface of the substrate (see Figure 2A).  This would result in the sheath fluid damper (which was incorporated into Gilbert by Chou in view of Claim 1) would also be formed on the disposable substrate).  
Regarding Claim 4, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 2, wherein while Gilbert further teaches:  wherein the disposable substrate includes silicone (Paragraph 49).
Regarding Claim 5, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 1, wherein Gilbert & Chou are silent regarding:  wherein the variations of the sheath fluid flow rate are reduced to less than 10% of an average sheath flow rate.  
HOWEVER, the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation & it is the normal desire of scientists to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages, see MPEP § 2144.05 Paragraph II.A.  With respect to Chou (which provided the teaching for having a fluid damper that was incorporated into Gilbert in view of Claim 1) describes in Column 27 - Lines 23-25 how “microfluidic devices of the present invention may comprise a damper which reduces or eliminates the fluid oscillation within the fluid channel.”  This is describing how the damper reduces the fluctuation of the velocity of the 
Therefore, the examiner holds that it would have been within the general skill level of a worker in the art before the effective filing date of the claimed invention to determine the optimum percentage of oscillations reduction based on the particular application through routine experimentation, and apply this optimum reduction to Gilbert (as modified with Chou’s damper in view of Claim 1). 
Regarding Claim 6, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 1, wherein Gilbert & Sharpe are silent regarding:  wherein the sheath fluid flow rate is from 1 μl/min to 1 ml/min.  
HOWEVER, Chou does teach how a microfluidic pump can pump around 0.1 μl (Column 13 - Lines 29-35).  Please note that the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 Paragraph I).  So, the claimed range in Chou of “around 0.1 μl” would overlap with the claimed range of 1 μl/min to 1 ml/min.  
Gilbert teaches how the sheath fluid channel (12 & 13) comprises a pump (Paragraph 33) that would achieve some sheath fluid flow rate.  Modifying Gilbert such that their microfluidic pumps were capable of achieving a flow around 1 μl/min would allow Gilbert’s assembly to be used in applications that require a sheath flow rate of around 1 μl/min.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microfluidic pump assembly of Gilbert (as modified in view of Claim 1) such that the sheath flow rate of the pump was from 1 μl/min to 1 ml/min, as taught by Chou, if such a flow rate was required for the sheath fluid being supplied to the sorting chamber. 
Regarding Claim 7, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 1, wherein while Gilbert was modified with Chou’s dampers in view of Claim 1 (and Chou appears to show the flow channels being “rectangular” in shape (see Figure 7B) and an embodiment where the damper (2700) forms a rectangular chamber (see Figure 27)).  HOWEVER, Chou is not explicit regarding the shape and the hand drawn figures cannot be relied upon for explicitly teaching the shape, so Gilbert, Sharpe & Chou are silent regarding:  wherein the sheath fluid damper includes at least one of a rectangular gas chamber, a cylindrical gas chamber, an oval gas chamber, and a round gas chamber.  
However, the courts have held that any changes in shape in a component was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant.  The examiner would hold that by the applicants own admission in Paragraph 50, the shape of the gas chamber can be of “any suitable shape”.
 Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microfluidic pump assembly of Gilbert (as modified with the fluid dampers of Chou in view of Claim 1) such that the gas chamber of the fluid damper had the shape of at least one of a rectangular gas chamber, cylindrical gas chamber, oval gas chamber and round gas chamber. 
Regarding Claim 8, as being interpreted under 35 USC 112(b) as outlined above, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 1, wherein Gilbert as modified by Chou in view of Claim 1 further teaches:  wherein the sheath fluid damper (Gilbert was modified in view of Claim 1 to have a plurality of fluid dampers (as taught by Chou) which were incorporated into the sample fluid channel, sheath fluid channel, & microfluidic channel) includes at least two gas chambers disposed in series along the sheath fluid channel (As noted above, Gilbert was modified in view of Claim 1 to have a plurality of fluid dampers (as being taught by Chou in Column 27 – Lines 35-39) disposed on at least the sheath fluid channel & sample fluid channel, where Chou describes how the damper is formed from at least two gas chambers disposed in series along their respective channels (would be met upon the modification of Gilbert in view of Chou)).
Regarding Claim 9, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 1, wherein Gilbert, Sharpe & Chou are silent regarding:  wherein the sheath fluid damper has a volume of from 60 mm3 to 600 mm3.  
HOWEVER, the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation & it is the normal desire of scientists to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages, see MPEP § 2144.05 Paragraph II.A.  With respect to Chou’s dampers (which as noted above were incorporated into Gilbert in view of Claim 1), the fluid damper would define some volume.  While Chou is silent regarding the specific volume defined by the damper, the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art to have the volume be from 60-600 mm3
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microfluidic pump assembly of Gilbert (as modified to include Chou’s dampers in view of Claim 1) such that the volume defined by the fluid dampers was from 60-600 mm3 depending on the amount of dampening required.
Regarding Claim 10, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 1, wherein Gilbert, Sharpe & Chou are silent regarding:  wherein the sheath fluid damper is configured to reduce the variations of the sheath fluid flow rate by more than 95%.  
HOWEVER, the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation & it is the normal desire of scientists to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages, see MPEP § 2144.05 Paragraph II.A.  With respect to Chou’s dampers (which as noted above were incorporated into Gilbert in view of Claim 1), they describe in Column 27 - Lines 23-25 how “microfluidic devices of the present invention may comprise a damper which reduces or eliminates the fluid oscillation within the fluid channel.”  This is describing how the damper reduces the fluctuation of the velocity of the fluid as it is pumped.  While Chou is silent regarding how much the variations of the fluid flow rate was reduced/eliminated, the examiner holds that one of ordinary skill in the art would recognize that “reduces or eliminates the fluid oscillation” would encompass the claimed reduction in the variations of the sample fluid flow rate by more than “95%”. 
Therefore, the examiner holds that it would have been within the general skill level of a worker in the art before the effective filing date of the claimed invention to determine the optimum 
Regarding Claim 11 Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 1, wherein Gilbert as modified by Chou in view of Claim 1 further teaches:  further comprising: 
a sample fluid damper including a second gas and in fluid communication with the sample fluid channel, the sample fluid damper configured to reduce variations in the sample fluid flow rate by compression and expansion of the second gas in response to fluid flow in the sample fluid channel (As noted in the rejection of Claim 1, Gilbert has been modified in view of Chou to have fluid dampers disposed on the sample fluid channel, sheath fluid channel & microfluidic channel such that the damper was able to reduce variations in the fluid flow rate (as described in Column 27 - Lines 23-25 of Chou).  So, the fluid damper disposed on the sample fluid channel would be the “sample fluid damper”, and the fluid damper of Chou includes a gas (see Column 27 - Lines 27-32).).  
Regarding Claim 12, this claim is disclosing the same limitations that were previously recited in Claim 2 (which by virtue of its dependency includes all of the limitations recited in Claim 1).  Therefore, Claim 12 is rejected under the same prior art & motivations as those used in the rejections of Claims 1 & 2.
Regarding Claim 13 (as being interpreted under 35 USC 112(b) as outlined above), Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 12, wherein Gilbert (as modified by Chou in view of Claim 12) further teaches:  wherein the sheath fluid damper (as noted above, Gilbert was modified in view of Claim 12 to have fluid dampers disposed on the sample fluid channel, sheath fluid channel & microfluidic channel.  So the damper disposed on the sheath fluid channel would be the “sheath fluid damper”) includes a first gas and is configured to reduce variations in a sheath fluid flow rate of the sheath fluid in the sheath fluid channel by compression and expansion of the first gas in response to fluid flow in the sheath fluid channel (Chou teaches how the fluid dampers are able to reduce variations in the fluid flow rate (as described in Column 27 - Lines 23-25 of Chou) where the fluid damper includes a gas (see Column 27 - Lines 27-32).).  
Regarding Claim 14, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 12, wherein Gilbert as modified by Chou in view of Claim 12 further teaches:  further comprising: 
a sample fluid damper, in fluid communication with the sample fluid channel, to reduce variations in a sample flow rate of the sample fluid from the sample fluid inlet to the sorting chamber via the sample fluid channel (As noted above, Gilbert was modified in view of Claim 12 to have fluid dampers disposed on Gilberts sample fluid channel, sheath fluid channel & microfluidic channel.  This would result in there being a “sample fluid damper” that was in fluid communication with the sample fluid channel, and would reduce the variations in the sample flow rate through the sample fluid channel).
Regarding Claim 15, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 14, wherein Gilbert as modified by Chou in view of Claim 14 further teaches:  wherein the sample fluid damper includes a second gas and is configured to reduce variations in the sample flow rate of the sample fluid by compression and expansion of the second gas in response to fluid flow in the sample fluid channel (Gilbert was modified in view of Chou to 
Regarding Claim 16, this claim is reciting the same limitation that was previously addressed in the rejection of Claim 5.  Therefore, Claim 16 is rejected under the same prior art & motivations as those used in the rejection of Claim 5.
Regarding Claim 17, this claim is reciting the same limitation that was previously addressed in the rejection of Claim 6.  Therefore, Claim 17 is rejected under the same prior art & motivations as those used in the rejection of Claim 6.
Regarding Claim 18, this claim is reciting the same limitation that was previously addressed in the rejection of Claim 7.  Therefore, Claim 18 is rejected under the same prior art & motivations as those used in the rejection of Claim 7.
Regarding Claim 19, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 12, wherein Gilbert as modified by Chou in view of Claim 12 further teaches:  wherein the sheath fluid damper (Gilbert was modified in view of Claim 1 to have fluid dampers (as taught by Chou) which were incorporated into the sample fluid channel, sheath fluid channel, & microfluidic channel) includes at least two gas chambers disposed in series along the sheath fluid channel (Chou: Figure 30B; Column 28 - Lines 23-26).  
Regarding Claim 20, 
Regarding Claim 21, this claim is reciting the same limitation that was previously addressed in the rejection of Claim 9.  Therefore, Claim 21 is rejected under the same prior art & motivations as those used in the rejection of Claim 9.

Response to Arguments
The applicant’s arguments entered on January 07, 2022 have been fully considered. 
The examiner agrees that the proposed amendments would overcome the drawing objections & 35 USC 112 rejections that were set forth in the previous office action.  
With respect to the applicant’s arguments regarding how the proposed amendments would overcome the previously cited prior art and put the application into condition for allowance, these have also been fully considered.  While the examiner does agree that the proposed amendments would overcome the previous rejection, the examiner disagrees that the amendments would overcome the previously cited prior art.  
This is because while the amendment did overcome the structure of the fluid damper of Chou that was being used in the previous rejection (embodiment shown in Figure 26 with the damper cavity (2602) separated from the fluid channel by a thin membrane (2606)), Chou shows & describes several different embodiments/forms that the fluid damper can take (see Figures 26-29 & Column 28 – Line 3 through Column 29 – Line 15).  One of those embodiments (specifically the embodiment shown in Figure 27 and described in Column 28 – Lines 27-37) has a gas (2704; which is identified as “air”) being in fluid communication with the sheath fluid channel
With respect to Claim 12, the applicant has asserted that Gilbert, Sharpe, and Chou all fail to teach or suggest “a sheath fluid damper including a gas in fluid communication with a sheath fluid channel”, as recited in amended independent claims 1 and 12.  HOWEVER, Claim 12 was not amended to disclose that limitation.  The only amendment to Claim 12 was to remove the word “and” from Line 9 such that the claim now recited “a sheath fluid damper fabricated in the substrate in fluid communication with the sheath fluid channel”.  There is no mention of the fluid damper “including a gas” let alone that the gas is “in fluid communication with a sheath fluid channel”.
So, with respect to Claim 12 the applicant is arguing that the prior art fails to show a feature that is not actually being recited in that claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
So, looking to how Claim 12 is currently written/amended, the proposed combination of Gilbert in view of Chou being made (where Gilbert is being modified to have Chou’s fluid dampers (specifically the fluid dampers shown in Figure 27) installed in the sheath fluid channels to dampen any pulsations in the fluid) would read on Claim 12.  FURTHERMORE, even if the claim was amended in the way described in the applicant’s remarks (citing that the fluid damper further included “a gas in fluid communication with the sheath fluid channel”), this still wouldn’t overcome the current combination for the same reasons outlined above with respect to how this limitation wouldn’t overcome the prior art in view of Claim 1. 
The applicant has argued that Claims 2-11 & Claims 13-21 are allowed for depending on Claims 1 & 12 (respectively).  But since the examiner does not agree that either of Claims 1 & 12 are allowable (or that they would overcome the previously cited prior art), neither are the corresponding dependent claims.
The examiner acknowledges that Claims 22-24 have been cancelled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.J.B/Examiner, Art Unit 3746  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746